NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted October 25, 2013*
                                Decided October 28, 2013

                                         Before

                           RICHARD A. POSNER, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 13-2080

MATTHEW E. KOCH,                                  Appeal from the United States District
    Plaintiff–Appellant,                          Court for the Northern District of
                                                  Indiana, South Bend Division.
      v.
                                                  No. 3:13 CV 111
KATHERINE GREGORY, et al.,
    Defendants–Appellees.                         James T. Moody,
                                                  Judge.

                                       ORDER

       Matthew Koch is an Indiana prisoner who was committed to a hospital and
forcibly medicated in 2009 after an Indiana judge found him incompetent to stand trial.
In 2013, Koch brought this suit under 42 U.S.C. § 1983 against various doctors, nurses,
and lawyers involved in his confinement and forcible medication, alleging that they
violated his right to due process. The district court dismissed the suit as barred by the
statute of limitations. We affirm.



      *
       After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and record.
See FED. R. APP. P. 34(a)(2).
No. 13-2080                                                                           Page 2

       The issue of Koch’s competency arose when he was awaiting trial in Indiana on
charges of robbery, kidnapping, battery with a deadly weapon, and criminal
confinement. A hearing was held to determine his competency. See IND. CODE
§ 35-36-3-1 (2009); State v. Davis, 898 N.E.2d 281, 284–85 (Ind. 2008). The judge
overseeing the case found Koch not competent and committed him to the Indiana
Department of Mental Health. See IND. CODE § 35-36-3-3.

       In June 2009 Koch was placed at the Isaac Ray Treatment Center at Logansport
State Hospital where, according to his complaint, doctors incorrectly diagnosed him
with paranoid schizophrenia and forced him to take medication—at one point
restraining him and injecting the medication into his lower back. Koch alleged that he
then believed he had no choice but to take the medication orally, even though it
impeded his cognitive abilities and caused unpleasant physical side effects, including
constipation and an inability to sweat. By August 2009, a hospital psychiatrist
determined that Koch had regained competency. The forcible medication ceased, and
Koch was returned to jail. He stopped taking the medication a few months later.

       In February 2013, more than three years after his departure from Logansport,
Koch filed this civil-rights action, asserting that the forcible administration of
antipsychotic drugs violated his due-process rights. See Sell v. United States, 539 U.S. 166,
178–79 (2003). According to Koch, he has never been mentally ill and was competent to
stand trial before being sent to Logansport.

        The district court screened the complaint under 28 U.S.C. § 1915A and dismissed
it as barred by the statute of limitations, which is two years for constitutional torts in
Indiana. The court found that Koch’s claim accrued in 2009—when he knew he was
injured by the forcible administration of medication—and that he did not file his
complaint until more than three years later. Koch argued that his claim did not accrue
until May 2011, when he obtained a copy of the commitment order and concluded that
the defendants had acted unlawfully. Only at that time, he insisted, did he understand
that he was being forcibly medicated by psychiatrists who lacked authorization to do
so.

       Koch had two years from the time his claim accrued to file his § 1983 action.
See IND. CODE § 34-11-2-4; Devbrow v. Kalu, 750 F.3d 765, 767 (7th Cir. 2013). This statute
of limitations is borrowed from the personal injury laws of the state where the injury
occurred; accrual rules, however, are governed by federal law, and “we use the rule that
applies to the common-law cause of action most similar to the kind of claim the plaintiff
asserts.” Devbrow, 705 F.3d at 767. Koch’s claim that he was forcibly medicated most
No. 13-2080                                                                              Page 3

resembles a claim of medical battery, see Levin v. United States, 133 S. Ct. 1224, 1231–32
(2013), so we analyze the accrual of his claim as we would a medical-injury claim, see
Devbrow, 705 F.3d at 768, which accrues when the plaintiff knows of his injury and its
cause, United States v. Kubrick, 444 U.S. 111, 118–20 (1979); Devbrow, 705 F.3d at 768.

        The district court properly concluded that Koch’s claim accrued in the summer of
2009 because, according to Koch’s complaint, he knew at that time that the defendants
were injuring him. Accepting Koch’s allegations as true, he has never been mentally ill,
and he therefore knew in 2009 that the medication the defendants were forcibly
administering was harmful and unnecessary. It is immaterial that he was unaware that
the defendants’ conduct was illegal. The accrual date is not delayed just because the
plaintiff is ignorant of his legal rights. See Kubrick, 444 U.S. at 122–24; Massey v. United
States, 312 F.3d 272, 276 (7th Cir. 2002); Gonzalez v. United States, 284 F.3d 281, 288–89
(1st Cir. 2002); Motley v. United States, 295 F.3d 820, 822 (8th Cir. 2002). Once a plaintiff is
“in possession of the critical facts that he has been hurt and who has inflicted the
injury,” others—lawyers, for example—“can tell him if he has been wronged, and he
need only ask.” Kubrick, 444 U.S. at 122; see Massey, 312 F.3d at 276; Gonzalez, 284 F.3d at
289. The district court correctly held that the statute of limitations on Koch’s claim ran
in August 2011, two years after his forcible medication ended, and long before he filed
his lawsuit.

        Koch’s only other argument on appeal is that the district judge erred by
considering the statute of limitations prematurely at the screening stage. But the
language of Koch’s complaint plainly showed that the statute of limitations barred his
suit; dismissal under § 1915A was therefore appropriate. See Gleash v. Yuswak, 380 F.3d
758, 760 (7th Cir. 2002).

                                                                                  AFFIRMED.